Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 1 of 45 Page ID #:1


  1 NANCY SHER COHEN (State Bar No. 81706)
  2 Nancy.Cohen@LathropGPM.com
    RONALD A. VALENZUELA (State Bar No. 210025)
  3 Ronald.Valenzuela@LathropGPM.com
  4 LATHROP GPM LLP
    1888 Century Park East, Suite 1000
  5 Los Angeles, CA 90067
  6 Telephone: (310) 789-4600
    Facsimile: (310) 789-4601
  7
  8 Attorneys for Plaintiffs
    [See List of Plaintiffs, attached as Exhibit A]
  9
 10                        UNITED STATES DISTRICT COURT
 11                       CENTRAL DISTRICT OF CALIFORNIA
 12 ARCONIC INC.; MACOM                               Case No.: 2:20-cv-02586
    CONNECTIVITY SOLUTIONS, LLC (f/k/a
 13 APPLIED MICRO CIRCUITS                            COMPLAINT
    CORPORATION); BASF CORPORATION;
 14 BAXTER HEALTHCARE CORPORATION;
    C. T. L. PRINTING INDUSTRIES, INC.;                 1. Contribution; Comprehensive
 15 CALIFORNIA HYDROFORMING                                Environmental Response
    COMPANY, INC.; COLUMBIA                                Compensation and Liability
 16 SHOWCASE & CABINET COMPANY,                            Act, 42 U.S.C. § 9601, et seq.;
    INC.; CROSBY & OVERTON, INC.;                       2. Declaratory Judgment For
 17 DISNEY ENTERPRISES, INC.; FHL                          Contribution
    GROUP; FORENCO, INC.; GENERAL
 18 DYNAMICS CORPORATION; HERCULES
    LLC (f/k/a HERCULES INCORPORATED);
 19 HEXCEL CORPORATION; HONEYWELL
    INTERNATIONAL INC.;
 20 INTERNATIONAL PAPER COMPANY;
    LOS ANGELES COUNTY
 21 METROPOLITAN TRANSPORTATION
    AUTHORITY; MASCO BUILDING
 22 PRODUCTS CORPORATION; MATTEL,
    INC.; MERCK SHARP & DOHME CORP.;
 23 PILKINGTON GROUP LIMITED; QUEST
    DIAGNOSTICS CLINICAL
 24 LABORATORIES, INC.; RAYTHEON
    COMPANY; SAFETY-KLEEN SYSTEMS,
 25 INC.; SOCO WEST, INC.; SPARTON
    TECHNOLOGY, INC.; THE BOEING
 26 COMPANY; THE DOW CHEMICAL
    COMPANY; TRIMAS CORPORATION;
 27 AND UNIVAR SOLUTIONS USA INC.,
 28                     Plaintiffs,
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 2 of 45 Page ID #:2


  1             v.
  2
  3
  4
  5
    CAL-TRON PLATING, INC.; DENNIS
  6 O’MEARA; ELECTRONIC CHROME &
    GRINDING CO., INC.; DUNCAN
  7 INDUSTRIES, INC.; HALLIBURTON
    ENERGY SERVICES, INC.; MID-WEST
  8 FABRICATING CO.; OMEGA CHEMICAL
    CORPORATION; SANTA FE RUBBER
  9 PRODUCTS, INC.; SUNRISE
    PROPERTIES, LLC; AND VANOWEN
 10 HOLDINGS, LLC; AND DOES 1 – 10,
    INCLUSIVE,
 11
                   Defendants.
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 3 of 45 Page ID #:3



 1         Plaintiffs Arconic Inc.; MACOM Connectivity Solutions, LLC (formerly
 2 known as Applied Micro Circuits Corporation); BASF Corporation; Baxter
 3 Healthcare Corporation; C. T. L. Printing Industries, Inc. (formerly known as
 4 Cal-Tape & Label Co.); California Hydroforming Company, Inc.; Columbia
 5 Showcase & Cabinet Company, Inc.; Crosby & Overton, Inc.; Disney Enterprises,
 6 Inc.; FHL Group; Forenco, Inc.; General Dynamics Corporation; Hercules LLC
 7 (formerly known as Hercules Incorporated); Hexcel Corporation; Honeywell
 8 International Inc.; International Paper Company; Los Angeles County Metropolitan
 9 Transportation Authority; Masco Building Products Corporation (formerly known as
10 Masco Corporation of Indiana); Mattel, Inc.; Merck Sharp & Dohme Corp.;
11 Pilkington Group Limited; Quest Diagnostics Clinical Laboratories, Inc.; Raytheon
12 Company; Safety-Kleen Systems, Inc.; Soco West, Inc.; Sparton Technology, Inc.;
13 The Boeing Company; The Dow Chemical Company; TriMas Corporation; and
14 Univar Solutions USA Inc. (formerly known as Univar USA Inc.) (collectively,
15 “Plaintiffs”), by their attorneys, Lathrop GPM LLP, against Defendants Cal-Tron
16 Plating, Inc.; Electronic Chrome & Grinding Co., Inc.; Duncan Industries, Inc.;
17 Dennis O’Meara; Halliburton Energy Services, Inc.; Mid-West Fabricating Co.;
18 Omega Chemical Corporation; Santa Fe Rubber Products, Inc.; Sunrise Properties,
19 LLC; and Vanowen Holdings, LLC and DOES 1 through 10 (collectively,
20 “Defendants”), allege upon knowledge as to themselves and upon information and
21 belief as to others, the following:
22                             NATURE OF THE ACTION
23         1.    This is a civil action arising from environmental contamination caused
24 by Defendants and by which Plaintiffs seek contribution and a declaratory judgment
25 under sections 113(f) and 113(g)(2) of the federal Comprehensive Environmental
26 Response, Compensation and Liability Act, as amended 42 U.S.C. §§ 9601-9675
27 (“CERCLA”).
28


                                            -1-
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 4 of 45 Page ID #:4



 1         2.    Groundwater underlying portions of the Whittier and Santa Fe Springs
 2 communities is contaminated with high concentrations of numerous substances that
 3 are hazardous to the environment and human health, including hexavalent chromium
 4 and chlorinated and non-chlorinated solvents. According to the United States
 5 Environmental Protection Agency (“EPA”), action to address the contamination is
 6 necessary to protect public health and the environment. EPA has designated this
 7 regional groundwater contamination as Operable Unit No. 2 of the Omega Superfund
 8 Site (“OU-2”) and has generally defined it as “the contamination in groundwater
 9 generally downgradient of the Omega Property, much of which has commingled with
10 chemicals released at other locations into a regional plume containing multiple
11 contaminants . . . .” By “Omega Property,” EPA means the property formerly owned
12 by Defendant Omega Chemical Corporation, encompassing approximately one acre,
13 located at 12504 and 12512 E. Whittier Boulevard, Whittier, California, which, for
14 purposes of this complaint, Plaintiffs have defined in Paragraph 142 below as the
15 Omega Chemical Source Property.
16         3.    For decades, Defendants have owned properties or operated businesses
17 that sit atop or very near OU-2 at which substantial quantities of hazardous substances
18 and waste, including chlorinated and non-chlorinated solvents and hexavalent
19 chromium, have been spilled or discharged onto the ground and migrated into the soil
20 and OU-2 groundwater. These businesses include chemical manufacturing or
21 processing plants, businesses that perform mechanical repair and maintenance work
22 on automobiles, manufacturing plants, metal processing plants, and plating shops.
23 The soil and groundwater underlying these source properties have been contaminated
24 by operations conducted there, resulting in multiple sources of contamination that
25 have contributed to the OU-2 contamination (hereinafter, referred to individually as a
26 “Source Property” and, collectively, the “Source Properties”). EPA has evaluated
27 several Defendants in connection with OU-2 and has concluded that certain of them
28


                                             -2-
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 5 of 45 Page ID #:5



 1 are potentially responsible parties (“PRPs”), as that term is understood under
 2 CERCLA.
 3         4.    Plaintiffs, or their predecessors, affiliated entities, assignees or obligees,
 4 are a subset of numerous companies that allegedly sent chemicals to Omega Chemical
 5 Corporation in Whittier for appropriate processing and recycling. EPA contends that
 6 Omega Chemical Corporation failed to properly process, recycle or dispose of those
 7 chemicals, resulting in groundwater contamination and released hazardous
 8 substances from facility operations into the groundwater. EPA also contends that
 9 companies that sent chemicals to Omega Chemical Corporation for processing, along
10 with others that have contributed to the OU-2 groundwater contamination, should
11 contribute to the response costs incurred to address that contamination.
12         5.    Plaintiffs have each voluntarily incurred significant costs to investigate
13 the sources to, and the remediation of, OU-2, collectively spending millions of dollars
14 to address it. As more fully alleged below in Paragraph 60, Plaintiffs will incur
15 millions of dollars more in future response costs to implement a consent decree
16 between Plaintiffs and the state and federal governments to address the OU-2
17 contamination and to reimburse those governments for certain response costs. Upon
18 information and belief, Defendants are responsible for releases of hazardous
19 substances to the OU-2 groundwater and therefore should contribute to the costs
20 arising from that consent decree.
21         6.    By this action, Plaintiffs seek to recover from Defendants the necessary
22 costs of response that Plaintiffs have incurred and will continue to incur in a manner
23 consistent with the National Contingency Plan (“NCP”), 40 C.F.R. Part 300 et seq.,
24 caused by the release or threatened release of hazardous substances that have
25 contaminated the OU-2 groundwater and that exceed Plaintiffs’ equitable share of
26 those costs. Plaintiffs also seek a declaratory judgment that Defendants are liable for
27 contributing to future response costs or damages that will be binding on any
28 subsequent actions to recover further response costs or damages.


                                              -3-
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 6 of 45 Page ID #:6



 1                                         PARTIES
 2         A.     Plaintiffs
 3         7.     Plaintiff Arconic Inc. is a corporation duly organized and existing under
 4 the laws of the State of Delaware with its principal place of business in Pittsburgh,
 5 Pennsylvania.
 6         8.     Plaintiff MACOM Connectivity Solutions, LLC (f/k/a Applied Micro
 7 Circuits Corporation) is a limited liability company duly organized and existing under
 8 the laws of the state of Delaware with its principal place of business in Lowell,
 9 Massachusetts.
10         9.     Plaintiff BASF Corporation is a corporation duly organized and existing
11 under the laws of the State of Delaware with its principal place of business in Florham
12 Park, New Jersey.
13         10.    Plaintiff Baxter Healthcare Corporation is a corporation duly organized
14 and existing under the laws of the State of Delaware with its principal place of
15 business in Deerfield, Illinois.
16         11.    Plaintiff C. T. L. Printing Industries, Inc. (formerly known as Cal-Tape
17 & Label Co.) is a corporation duly organized and existing under the laws of the State
18 of California with its principal place of business in Anaheim, California.
19         12.    Plaintiff California Hydroforming Company, Inc. is a corporation duly
20 organized and existing under the laws of the State of California with its principal
21 place of business in City of Industry, California.
22         13.    Plaintiff Columbia Showcase & Cabinet Company, Inc. is a corporation
23 duly organized and existing under the laws of the State of California with its principal
24 place of business in Sun Valley, California.
25         14.    Plaintiff Crosby & Overton, Inc. is a corporation duly organized and
26 existing under the laws of the State of California with its principal place of business in
27 Long Beach, California.
28         15.    Plaintiff Disney Enterprises, Inc. is a corporation duly organized and


                                              -4-
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 7 of 45 Page ID #:7



 1 existing under the laws of the State of Delaware with its principal place of business in
 2 Burbank, California.
 3         16.    Plaintiff FHL Group is a corporation duly organized and existing under
 4 the laws of the State of California with its principal place of business in Palos Verdes
 5 Estates, California.
 6         17.    Plaintiff Forenco, Inc. is a corporation duly organized and existing under
 7 the laws of the State of Illinois with its principal place of business in Chicago, Illinois.
 8         18.    Plaintiff General Dynamics Corporation is a corporation duly organized
 9 and existing under the laws of the State of Delaware with its principal place of
10 business in Reston, Virginia.
11         19.    Plaintiff Hercules LLC (formerly known as Hercules Incorporated) is a
12 limited liability company duly organized and existing under the laws of the State of
13 Delaware with its principal place of business in Wilmington, Delaware.
14         20.    Plaintiff Hexcel Corporation is a corporation duly organized and existing
15 under the laws of the State of Delaware with its principal place of business in
16 Stamford, Connecticut.
17         21.    Plaintiff Honeywell International Inc. is a corporation duly organized
18 and existing under the laws of the State of Delaware with its principal place of
19 business in Morristown, New Jersey.
20         22.    Plaintiff International Paper Company is a corporation duly organized
21 and existing under the laws of the State of New York with its principal place of
22 business in Memphis, Tennessee.
23         23.    Plaintiff Los Angeles County Metropolitan Transportation Authority is a
24 public corporation, transit district and county transportation commission, duly
25 authorized by California law to plan, construct and operate public mass transit in the
26 County of Los Angeles.
27
28


                                               -5-
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 8 of 45 Page ID #:8



 1         24.   Plaintiff Mattel, Inc. is a corporation duly organized and existing under
 2 the laws of the State of Delaware with its principal place of business in El Segundo,
 3 California.
 4         25.   Plaintiff Masco Building Products Corporation (formerly known as
 5 Masco Corporation of Indiana) is a corporation duly organized and existing under the
 6 laws of the State of Delaware with its principal place of business in Taylor, Michigan.
 7         26.   Plaintiff Merck Sharp & Dohme Corp. is a corporation duly organized
 8 and existing under the laws of the State of New Jersey with its principal place of
 9 business in Whitehouse Station, New Jersey.
10         27.   Plaintiff Pilkington Group Limited, formerly known as Pilkington PLC,
11 is a private limited company duly organized and existing under the laws of England
12 with its principal place of business in Lathom, England.
13         28.   Plaintiff Quest Diagnostics Clinical Laboratories, Inc. is a corporation
14 duly organized and existing under the laws of the State of Delaware with its principal
15 place of business in Secaucus, New Jersey.
16         29.   Plaintiff Raytheon Company is a corporation duly organized and
17 existing under the laws of the State of Delaware with its principal place of business in
18 Waltham, Massachusetts.
19         30.   Plaintiff Safety-Kleen Systems, Inc. is a corporation duly organized and
20 existing under the laws of the State of Wisconsin with its principal place of business
21 in Norwell, Massachusetts.
22         31.   Plaintiff Soco West, Inc. is a corporation duly organized and existing
23 under the laws of the State of Delaware with its principal place of business in
24 Stamford, Connecticut.
25         32.   Plaintiff Sparton Technology, Inc. is a corporation duly organized and
26 existing under the laws of the New Mexico with its principal place of business in
27 Schaumberg, Illinois.
28


                                             -6-
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 9 of 45 Page ID #:9



 1         33.   Plaintiff The Boeing Company is a corporation duly organized and
 2 existing under the laws of the State of Delaware with its principal place of business in
 3 Chicago, Illinois.
 4         34.   Plaintiff The Dow Chemical Company is a corporation duly organized
 5 and existing under the laws of the State of Delaware with its principal place of
 6 business in Midland, Michigan.
 7         35.   Plaintiff TriMas Corporation is a corporation duly organized and
 8 existing under the laws of the State of Delaware with its principal place of business in
 9 Bloomfield Hills, Michigan.
10         36.   Plaintiff Univar Solutions USA Inc. (formerly known as Univar USA
11 Inc.) is a corporation duly organized and existing under the laws of the State of
12 Washington with its principal place of business in Downers Grove, Illinois.
13         B.    Defendants
14               1.     Cal-Tron Plating
15         37.   Defendant Cal-Tron Plating, Inc. (“Cal-Tron”) is a corporation duly
16 organized and existing under the laws of the State of California with its principal
17 place of business in Santa Fe Springs, California. As alleged more fully herein,
18 Cal-Tron is a current or previous “owner” or “operator,” as those terms are defined
19 under CERCLA, of the Cal-Tron Plating Source Property, as that term is defined
20 below in Paragraph 66.
21               2.     Electronic Chrome
22         38.   Defendant Electronic Chrome & Grinding Co., Inc. is a corporation duly
23 organized and existing under the laws of the State of California with its principal
24 place of business in Santa Fe Springs, California. Upon information and belief,
25 Electronic Chrome & Grinding Co., Inc. is a successor-in-interest to and/or was
26 formerly known as, Electronic Chrome Co., Inc. Hereafter, Electronic Chrome &
27 Grinding Co., Inc. and Electronic Chrome Co., Inc. are referred to collectively as
28 “Electronic Chrome.” As alleged more fully herein, Electronic Chrome is a current or


                                             -7-
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 10 of 45 Page ID #:10



  1 previous “owner” or “operator,” as those terms are defined under CERCLA, of the
  2 Electronic Chrome Source Property, as that term is defined below in Paragraph 79.
  3               3.     Sunrise Properties
  4         39.   Defendant Sunrise Properties, LLC (“Sunrise”) is a limited liability
  5 company duly organized and existing under the laws of the State of California with its
  6 principal place of business in Los Angeles, California. As alleged more fully herein,
  7 Sunrise is a current or previous “owner” or “operator,” as those terms are defined
  8 under CERCLA, of the Sunrise Source Property, as that term is defined below in
  9 Paragraph 90.
 10               4.     Mid-West Fabricating
 11         40.   Defendant Mid-West Fabricating Co. is a corporation duly organized
 12 and existing under the laws of the State of Ohio with its principal place of business in
 13 Amanda, Ohio. Upon information and belief, Mid-West is a successor-in-interest to
 14 Tri-Angle Tool & Machine Works, Inc. and to West Bent Bolt, and/or it operates
 15 under the name of, and/or operates a division under the name of, West Bent Bolt.
 16 Hereafter, Mid-West Fabricating Co., West Bent Bolt, and Tri-Angle Tool &
 17 Machine Works, Inc. are collectively referred to as “Mid-West.” As alleged more
 18 fully herein, Mid-West is a current or previous “owner” or “operator,” as those terms
 19 are defined under CERCLA, of the Mid-West Fabricating Source Property, as that
 20 term is defined below in Paragraph 104.
 21               5.     Santa Fe Rubber
 22         41.   Defendant Santa Fe Rubber Products, Inc. is a corporation duly
 23 organized and existing under the laws of the State of California with its principal
 24 place of business in Whittier, California. Upon information and belief, Santa Fe is a
 25 successor-in-interest to Santa Fe Holding Corporation. Hereafter, Santa Fe Rubber
 26 Products, Inc. and Santa Fe Holding Corporation are collectively referred to as “Santa
 27 Fe Rubber.” As alleged more fully herein, Santa Fe Rubber is a current or previous
 28


                                              -8-
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 11 of 45 Page ID #:11



  1 “owner” or “operator,” as those terms are defined under CERCLA, of the Santa Fe
  2 Rubber Source Property, as that term is defined below in Paragraph 117.
  3               6.     Halliburton Energy
  4         42.   Defendant Halliburton Energy Services, Inc. is a corporation duly
  5 organized and existing under the laws of the State of Delaware with its principal place
  6 of business in Houston, Texas. Upon information and belief, Halliburton is a
  7 successor-in-interest to, and/or was formerly known as, Halliburton Company and is
  8 the successor-in-interest to Halliburton Equipment Company, Otis Engineering Corp.
  9 and Welex, Inc. Hereafter, Halliburton Energy Services, Inc., Halliburton Equipment
 10 Company, Otis Engineering Corp. and Welex, Inc. Company are collectively referred
 11 to as “Halliburton.” As alleged more fully herein, Halliburton is a current or previous
 12 “owner” or “operator,” as those terms are defined under CERCLA, of the Halliburton
 13 Energy Source Property, as that term is defined below in Paragraph 124.
 14               7.     Duncan Industries
 15         43.   Defendant Duncan Industries, Inc. (“Duncan”) is a corporation duly
 16 organized and existing under the laws of the State of California with its principal
 17 place of business in Santa Fe Springs, California. As alleged more fully herein,
 18 Duncan is a current or previous “owner” or “operator,” as those terms are defined
 19 under CERCLA, of the Duncan Source Property, as that term is defined below in
 20 Paragraph 135.
 21               8.     Omega Chemical Source Property Defendants
 22         44.   Defendant Vanowen Holdings, LLC (“Vanowen”) is a limited liability
 23 company duly organized and existing under the laws of the State of California with its
 24 principal place of business in Los Angeles, California. As alleged more fully herein,
 25 Vanowen is a current or previous “owner” or “operator,” as those terms are defined
 26 under CERCLA, of the Omega Chemical Source Property, as that term is defined
 27 below in Paragraph 142.
 28


                                              -9-
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 12 of 45 Page ID #:12



  1         45.   Defendant Omega Chemical Corporation is a suspended corporation
  2 organized and existing under the laws of the State of California with its principal
  3 place of business in Whittier, California. According to the California Secretary of
  4 State, Omega Chemical Corporation was suspended or forfeited by the Franchise Tax
  5 Board for failure to meet tax requirements. Upon information and belief, Omega
  6 Chemical Corporation is a successor-in-interest to, and/or was previously known as,
  7 the James B. Bachelor Chemical Processing Co., and/or Bachelor Chemical
  8 Processing Company. Plaintiffs are informed and believe that Omega Chemical
  9 Corporation is a predecessor-in-interest to Omega Recovery Services Corporation, a
 10 California suspended corporation with its principal place of business in Whittier,
 11 California. Hereafter, Omega Chemical Corporation, Omega Recovery Services, and
 12 James B. Bachelor Chemical Processing Co. are collectively referred to as “Omega
 13 Chemical.” As alleged more fully herein, Omega Chemical is a current or previous
 14 “owner” or “operator,” as those terms are defined under CERCLA, of the Omega
 15 Chemical Source Property.
 16         46.   Defendant Dennis O’Meara is an individual who, upon information and
 17 belief, resides in Irwindale, California. At all times relevant herein, Dennis O’Meara
 18 was the president, chief executive officer, and majority, if not sole, shareholder of
 19 Omega Chemical. As alleged more fully herein, Dennis O’Meara is a current or
 20 previous “owner” or “operator,” as those terms are defined under CERCLA, of
 21 Omega Chemical.
 22         C.    Doe Defendants
 23         47.   Plaintiffs are ignorant of the true names and capacities of the defendants
 24 sued fictitiously as DOES 1 through 5, inclusive, and therefore sue these defendants
 25 by such fictitious names. Plaintiffs will amend this Complaint to allege their true
 26 names and capacities when ascertained, but are presently informed and believe that
 27 each of the fictitiously named defendants is an owner, member, or affiliate of a named
 28 Defendant with such unity of interest and ownership that the separate personalities


                                              - 10 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 13 of 45 Page ID #:13



  1 between the Doe Defendant and the named Defendant no longer exist and that failure
  2 to disregard their separate identities would result in fraud or injustice.
  3         48.      Plaintiffs are ignorant of the true names and capacities of the defendants
  4 sued fictitiously as DOES 6 through 10, inclusive, and therefore sue these defendants
  5 by such fictitious names. Plaintiffs will amend this Complaint to allege their true
  6 names and capacities when ascertained, but are presently informed and believe that
  7 each of the fictitiously named defendants is a person or entity that arranged for the
  8 disposal of hazardous substances at a Source Property, which is responsible in some
  9 manner for some or all of the acts alleged herein.
 10                               JURISDICTION AND VENUE
 11         49.      This is a civil action arising under the Comprehensive Environmental
 12 Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq.
 13 This Court has original jurisdiction pursuant to 42 U.S.C. § 9613(b) and 28 U.S.C.
 14 § 1331.
 15         50.      In addition, the Declaratory Judgments Act, 28 U.S.C. §§ 2201, 2202,
 16 and Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2), authorize this Court to
 17 grant Plaintiffs declaratory relief.
 18         51.      Venue is proper in this district pursuant to Section 113(b) of CERCLA,
 19 42 U.S.C. § 9613(b), because the releases of hazardous substances and endangerment
 20 to health and environment which give rise to the claims asserted herein occurred in
 21 this district.
 22                                FACTUAL ALLEGATIONS
 23         A.       OU-2 Regional Groundwater Contamination
 24         52.      EPA has concluded that the groundwater in OU-2 is contaminated with
 25 hazardous substances above background levels. The chemicals in the groundwater
 26 include but are not limited to:
 27      • Antimony;
 28      • Arsenic;


                                                - 11 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 14 of 45 Page ID #:14



  1     • Benzene;
  2     • Chloroform;
  3     • Chromium;
  4     • Hexavalent chromium;
  5     • Total chromium;
  6     • 1,2-Dibromo-3-chloropropane (“DBCP”);
  7     • 1,1-Dichloroethane (“1,1-DCA”);
  8     • 1,2-Dichloroethane (“1,2-DCA);
  9     • 1,1-Dichloroethene (“1,1-DCE”);
 10     • Cis-1,2-dichloroethene (“c-1,2-DCE”);
 11     • Methylene chloride (“DCM”);
 12     • Cis-1,3-dichloropropene (“c-1,3-DCP”);
 13     • Trans-1,3-dichloropropene (“t-1,3-DCP”);
 14     • Bis (2-ethylhexyl) phthalate (“DEHP”);
 15     • 1,4-Dioxane;
 16     • 1,2-Dibromoethane (“EDB”);
 17     • Carbon tetrachloride;
 18     • Trichlorofluoromethane (“Freon 11”);
 19     • 1,1,2-Trichloro-1,2,2-trifluoroethane (“Freon 113”);
 20     • Isopropyl alcohol (“IPA”);
 21     • Manganese;
 22     • Mercury;
 23     • Methyl tert-butyl ether (“MTBE”);
 24     • N-nitrosodimethylamine (“NDMA”);
 25     • Naphthalene;
 26     • Nickel;
 27     • 1,1,2,2-Tetrachloroethane;
 28     • Tetrachloroethylene (“PCE”);


                                           - 12 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 15 of 45 Page ID #:15



  1      • Selenium;
  2      • 1,1,1-Trichloroethane (“1,1,1-TCA”);
  3      • 1,1,2-Trichloroethane (“1,1,2-TCA”);
  4      • Trichloroethylene (“TCE”);
  5      • Thallium;
  6      • Toluene; and
  7      • Vinyl chloride.
  8 Each of these substances is a “hazardous substance” as that term is defined under
  9 CERCLA. EPA contends that exposure to one or more of these substances at levels
 10 present in OU-2 poses a risk to human health and safety.
 11         53.   Historically, the land that sits atop OU-2 has been used mostly for
 12 industrial or commercial purposes. The area includes chemical manufacturing and
 13 processing plants, oil refinery and oil production facilities, including wells and
 14 pipelines, industrial laundry operations, metal processing and heat treating plants,
 15 railroad operations, gas stations, automobile repair and maintenance shops, and
 16 machine shops, many of which involved storage of significant quantities of chemicals
 17 for use in operations.
 18         54.   Certain Defendants currently operate, or formerly operated, such
 19 businesses, or currently own, or formerly owned, the property on which those
 20 businesses operated.
 21         55.   State and federal governmental entities have identified some of the
 22 properties owned by Defendants, or upon which they operated, as well as the Omega
 23 Chemical Source Property, as sources or potential sources of the OU-2 groundwater
 24 contamination. They have identified numerous instances of releases of hazardous
 25 substances, such as PCE, TCE, and hexavalent chromium, onto the ground and into
 26 the soil at and underneath those properties.
 27         56.   State and federal governmental entities also believe that the subsurface
 28 directly beneath these source areas consists of portions of permeable soil containing


                                              - 13 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 16 of 45 Page ID #:16



  1 lower concentrations of water, resulting in migration of contaminants generally
  2 downward by gravity. As the contaminants in the soil sink to lower depths and reach
  3 the saturated zone, the contaminants travel laterally and downgradient with the flow
  4 of the groundwater.
  5         57.    Beginning no later than 2009, each Plaintiff has incurred significant
  6 costs to monitor, assess and evaluate OU-2, to investigate the environmental
  7 conditions associated with OU-2, including the sources of contamination, to identify
  8 PRPs, and to evaluate the means to address the contamination. Plaintiffs collectively
  9 have incurred millions of dollars to date in such costs. These costs have neither been
 10 reimbursed nor indemnified by Defendants, nor are they duplicative of any costs
 11 incurred by any other person, entity, or governmental entity in connection with OU-2.
 12         B.     The OU-2 Consent Decree
 13         58.    Plaintiffs are members of an unincorporated association of public and
 14 private entities known as the Omega Chemical Potentially Responsible Parties
 15 Organized Group (“OPOG”) that was formed several years ago to efficiently work
 16 together and with government regulators to perform necessary response actions at the
 17 Omega Chemical Superfund Site.
 18         59.    Plaintiffs and other members of OPOG entered into a consent decree
 19 memorializing a settlement between the United States, the California Department of
 20 Toxic Substances Control, Plaintiffs, and others with respect to certain liability for the
 21 OU-2 regional groundwater contamination (“the OU-2 Consent Decree”). Under the
 22 OU-2 Consent Decree, “work parties,” a group of settling PRPs that includes
 23 Plaintiffs, will implement certain response actions at OU-2 which will address the
 24 regional groundwater contamination. None of the Defendants in this action are
 25 signatories to the OU-2 Consent Decree, and those Defendants have not contributed
 26 to the costs arising under the OU-2 Consent Decree. On April 20, 2016, the United
 27 States lodged the OU-2 Consent Decree, contemporaneously with the filing of the
 28 typical companion complaint asserting claims under CERCLA Sections 106 and 107


                                               - 14 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 17 of 45 Page ID #:17



  1 against the signatories to the OU-2 Consent Decree, in the civil action titled United
  2 States of America, et al. v. Abex Aerospace, et al., Case No. 2:16-CV-02696 (“Abex”).
  3 On March 31, 2017, the court presiding over the Abex action, the Hon. George H. Wu,
  4 entered an order approving the OU-2 Consent Decree.
  5         60.    After approval of the OU-2 Consent Decree, certain members of OPOG,
  6 listed on Exhibit B hereto, agreed with Plaintiffs to withdraw from OPOG and further
  7 agreed that those former members would thereafter be recognized, or will be
  8 recognized, as “Settling Cash Defendants” under the OU-2 Consent Decree, as that
  9 term is defined under the consent decree. Those former members of OPOG are
 10 hereafter referred to as the “Assignors.”
 11         61.    Upon their withdrawal from OPOG, the Assignors individually entered
 12 into express agreements with Plaintiffs to transfer and assign to Plaintiffs the rights,
 13 title, and interest, then held by the Assignors, in and to certain claims and causes of
 14 action arising under federal and state law and based upon the obligations that
 15 Assignors were required to perform under the OU-2 Consent Decree. Those assigned
 16 claims include, but are not limited to, causes of action against Defendants for
 17 contribution under the Comprehensive Environmental Response, Compensation and
 18 Liability Act, as amended, 42 U.S.C. § 9601 et seq. and declaratory relief under the
 19 Federal Declaratory Judgments Act, 28 U.S.C. § 2201, and CERCLA § 113(g)(2) (the
 20 “Assigned Claims”).
 21         62.    The Assignors were, at the time of the assignments described above,
 22 entitled to contribution from Defendants. Assignors are companies and other entities
 23 that: (i) incurred significant costs to investigate the sources to, and the remediation of,
 24 OU-2 in a manner consistent with the NCP; (ii) have entered into the OU-2 Consent
 25 Decree and are subject to the work party obligations arising thereunder, including
 26 payment of past and future response costs to implement the work required under the
 27 OU-2 Consent Decree; and have paid more than their fair share of response costs
 28 arising under the OU-2 Consent Decree, all as alleged more fully under Paragraphs


                                               - 15 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 18 of 45 Page ID #:18



  1 4-6 and 58, 60, above, which are repeated and re-alleged as to Assignors as though
  2 fully set forth herein. The Assignors are also entitled to recover against Defendants
  3 because releases of hazardous substances at Defendants’ Source Properties are
  4 contributing and/or have contributed to the OU-2 contamination, but Defendants have
  5 not paid any response costs arising under the OU-2 CD.
  6         63.   Accordingly, by this Action, Plaintiffs seek to recover against
  7 Defendants under the Assigned Claims in addition to the claims asserted herein on
  8 Plaintiffs’ own behalf.
  9         C.    Defendants Have Contributed to the OU-2 Groundwater
 10               Contamination
 11         64.   Each of the Source Properties set forth below is located above or
 12 immediately adjacent to OU-2. Upon information and belief, each is a source of the
 13 OU-2 groundwater contamination. The approximate locations of the Source
 14 Properties are shown in the attached Exhibit C.
 15               1.     The Cal-Tron Source Property – 11919 Rivera Road
 16         65.   Upon information and belief, releases of hazardous substances have
 17 occurred from the property, and businesses operating thereon, located at and/or
 18 adjacent to 11919 Rivera Road, Santa Fe Springs, California and businesses operating
 19 thereon (the “Cal-Tron Source Property”), including releases of hazardous substances
 20 during the time that Cal-Tron conducted commercial or industrial operations at that
 21 property.
 22                      a.    Source Property Ownership and Operation
 23         66.   Cal-Tron began operating at the Cal-Tron Source Property in 1976,
 24 providing metal plating and polishing services to businesses and private party
 25 accounts and continues to conduct these operations today. Upon information and
 26 belief, Cal-Tron has performed both electroplating and electroless plating at the
 27 Cal-Tron Source Property. Electroplating is the process by which a thin surface
 28 coating of one metal is applied to a part made of another metal by placing the part in a


                                              - 16 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 19 of 45 Page ID #:19



  1 bath of chemical plating solution and using an electric current to transfer metal ions.
  2 Electroless plating likewise deposits a thin metal coating on a part by immersing it in
  3 a chemical plating solution without the use of electric current.
  4         67.    Hazardous substances, including chromium, PCE, TCE, and 1,1,1-TCA
  5 were stored, used, or were otherwise present at the Cal-Tron Source Property since at
  6 least 1976. Cal-Tron used PCE, TCE, 1,1,1-TCA in connection with Cal-Tron’s
  7 plating operations and used compounds containing hexavalent chromium to plate
  8 items with that metal. In one year alone, Cal-Tron used over 2,800 pounds of PCE in
  9 its operations.
 10         68.    Industrial activities at the Cal-Tron Source Property created significant
 11 quantities of hazardous waste, including wastes containing chromium, PCE, and
 12 1,1,1-TCA. Electroplating and electroless plating generate wastewater containing
 13 chromium and other metals as well as toxic organic chemicals. Additionally, before a
 14 part can be plated, it is typically cleaned of foreign substances, such as oil and grease,
 15 using a vapor degreaser and a solvent. A typical vapor degreaser boils a halogenated
 16 solvent (such as PCE, TCE, and 1,1,1-TCA) to create a hot vapor into which metal,
 17 glass, or plastic items are immersed to remove the grease, fats, oils, wax, or soil.
 18         69.    There were at least two degreasers used at the Cal-Tron Source Property,
 19 one of which was known to utilize PCE and 1,1,1-TCA and was operated nearly
 20 around the clock. In fact, during one period in the early 1990s, Cal-Tron operated the
 21 vapor degreaser for 16 hours a day, five days a week, 52 weeks of the year.
 22         70.    Although vapor degreasers often reuse the vapor after it cools and
 23 condenses, the process generates hazardous waste in the form of residual liquid
 24 solvent and sludge that must either be disposed of or treated. The storage and use of
 25 solvents in vapor degreasers has historically been associated with spills, leaks, and
 26 releases into the environment.
 27         71.    Besides the degreasers, operations at the Cal-Tron Source Property have
 28 involved other equipment commonly associated with releases, and threatened


                                               - 17 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 20 of 45 Page ID #:20



  1 releases, of hazardous substances into the environment. Clarifiers are one such
  2 example. There were also numerous underground storage tanks at the property.
  3 Several of the tanks, which were in use as far back as the 1970s, were made of
  4 concrete, an inherently porous material, and were used to treat rinse water from the
  5 metal plating tanks. These tanks held dozens to hundreds of gallons of rinse,
  6 including rinse containing chrome.
  7         72.   Wastewater discharges at the Cal-Tron Source Property may have been
  8 as high as 28,000 gallons per day in the 1970s.
  9                      b.     Disposal and Releases of Hazardous Substances
 10         73.   Cal-Tron received numerous notices of violation and complaints for its
 11 poor practices in the use, handling, storage, and disposal of hazardous substances, and
 12 waste containing hazardous substances. For example, Cal-Tron received a warning
 13 notice from the Los Angeles County Sanitation District regarding a violation of
 14 Federal EPA Pretreatment Standards relating to wastes generated at the property. It
 15 received multiple Notices of Violation for discharging to the sewer wastewater that
 16 contained concentrations of chromium in excess of the allowable limit. It received a
 17 Notice of Violation and Order to Comply issued by the Santa Fe Springs Fire
 18 Department after an inspection disclosed a tank without containment and PCE at the
 19 property, and received a Notice of Significant Noncompliance for the period 2000 to
 20 2003 relating to wastewater violations.
 21         74.   In 2003, the Regional Water Quality Control Board – Los Angeles
 22 (“Board”) issued a Cleanup and Abatement Order to Cal-Tron. The order was
 23 prompted by the Board’s conclusion that Cal-Tron had discharged pollutants into
 24 Coyote Creek near the Cal-Tron Source Property and by Cal-Tron’s failure to
 25 implement measures to prevent such discharges. Later that year, inspections by EPA
 26 revealed the deplorable state of affairs at the property, describing it as “very messy.”
 27 EPA also noted that chemicals and rinse water were not properly managed but were
 28 dripping on the floor and the pump designed to collect the spilled liquid and transport


                                              - 18 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 21 of 45 Page ID #:21



  1 it for treatment was inoperable. The following year, EPA issued a warning letter to
  2 Cal-Tron concerning its waste handling practices, and in 2008, Cal-Tron entered into
  3 a consent order to resolve violations regarding the treatment and storage of hazardous
  4 wastes at the Cal-Tron Source Property.
  5        75.    As a result of these poor practices, hazardous substances have leaked,
  6 spilled, were disposed of and/or were discharged to the ground at the Cal-Tron Source
  7 Property and have contaminated the surface and subsurface soils at that property. At
  8 one point, an external generator at the property caught fire and unexpectedly released
  9 hazardous substances into the street that then migrated offsite.
 10        76.    Upon information and belief, Cal-Tron’s operations at the Cal-Tron
 11 Source Property have resulted in contamination of the surface and subsurface soils at
 12 the property. Because hazardous substances were deposited, stored, disposed of,
 13 placed, or otherwise came to be located at the Cal-Tron Source Property, the Cal-Tron
 14 Source Property is a “facility” within the meaning of Section 101(9) of CERCLA, 42
 15 U.S.C. § 9601(9).
 16        77.    Upon information and belief, the hazardous substances present at the
 17 Cal-Tron Source Property, including in the soil, have migrated and continue to
 18 migrate downward into the saturated zone beneath the property and have come to be
 19 located in the groundwater, resulting in contamination of the groundwater in OU-2.
 20 Hydropunch samples collected at various locations on the Cal-Tron Source Property
 21 at depth have detected concentrations of PCE, TCE, and cis-1,2-DCE. Further, PCE,
 22 TCE, and chromium, a significant constituent of wastewater discharged at the
 23 property, has been detected in wells located close to the Cal-Tron Source Property,
 24 and a subslab sample collected in 2016 had elevated detections of PCE, TCE,
 25 1,1,1-TCA, acetone, and chloroform.
 26
 27
 28


                                             - 19 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 22 of 45 Page ID #:22



  1               2.     The Electronic Chrome Source Property – 9128 and 9132
  2                      Dice Road
  3         78.   Upon information and belief, releases of hazardous substances have
  4 occurred from the property, and businesses operating thereon, located at and/or
  5 adjacent to the former address 9128 and 9132 Dice Road, Santa Fe Springs, California
  6 (the “Electronic Chrome Source Property”) including releases of hazardous
  7 substances during the time that Electronic Chrome conducted commercial or
  8 industrial operations at that property.
  9                      a.    Source Property Ownership and Operation
 10         79.   Electronic Chrome began operating at the Electronic Chrome Source
 11 Property no later than 1969 and perhaps as early as 1966 and continues to conduct
 12 operations at that property today. Operations there included hard chromium plating
 13 and grinding services on industrial rolls, hydraulic cylinders, and miscellaneous parts.
 14 Electronic Chrome’s industrial activities also included receiving chromed metal parts
 15 from customers, stripping those parts, and re-chroming them. Documents indicate
 16 that in the 1970s, Electronic Chrome conducted operations at the property for 16 to 24
 17 hours each day.
 18         80.   Hazardous substances, including chromium, TCE, and methyl ethyl
 19 ketone, were stored, used, or were otherwise present at the Electronic Chrome Source
 20 Property. Hazardous materials were stored in various locations, including the
 21 shipping and receiving area, an exterior containment cell, an exterior equipment shed,
 22 the buffing area, the chrome shop, and the rectifier and grinding areas. Chromium
 23 was stored at the exterior equipment shed and in the chrome shop. Electronic Chrome
 24 operated between six and fourteen hexavalent chromium plating tanks throughout the
 25 years. Use of such tanks dates as far back as the 1960s.
 26         81.   Electronic Chrome’s use of hazardous substances was significant. It
 27 used tens of thousands of pounds of chromic trioxide (hexavalent chromium) from
 28


                                              - 20 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 23 of 45 Page ID #:23



  1 1990 to 2007 and hundreds of gallons of 1,1,1 TCA and methyl ethyl ketone in the
  2 1990s.
  3         82.    The industrial activities performed at the property created significant
  4 quantities of hazardous waste, including hexavalent chromium waste. In one year
  5 alone, Electronic Chrome generated over 20,000 gallons of chromic
  6 acid-contaminated water. Most significantly, the electroplating operations generated
  7 liquid waste from the electroplating tanks, chromium-contaminated rinse water,
  8 waste chromic acid solution, chromium waste filter cake, and hazardous waste liquid
  9 chromium.
 10         83.    The plating process first involves grinding the part that is to be plated.
 11 Ground material and water used in the grinding process generates a sludge that is
 12 categorized as a hazardous waste given its chrome content. The part is then placed in
 13 a large tank of acid solution for further stripping, generating concentrated waste
 14 containing hexavalent chromium from the acid strip tank. The spent solution from the
 15 tank is treated and processed, resulting in “filter cake,” which is characterized as a
 16 hazardous waste given its chrome content. The stripped part is submerged in a very
 17 large chrome electro polishing tank, rinsed, and ground again for a smooth finish,
 18 generating significant quantities of waste chromic solution and
 19 chromium-contaminated sludge.
 20                      b.     Disposal and Releases of Hazardous Substances
 21         84.    Electronic Chrome has a long history of receiving notices of violation
 22 from various governmental entities for its poor practices in the use, handling, storage,
 23 and disposal of hazardous substances and waste containing hazardous substances. It
 24 has been noticed for illegally disposing of hazardous waste to the sewer line without a
 25 permit. It has been noticed for failing to maintain or repair equipment and allowing
 26 leaks from that equipment to be discharged to ground. It has been noticed for failing
 27 to construct a secondary containment system to prevent rinse water containing
 28 hazardous substances from escaping from a holding tank and being discharged to the


                                               - 21 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 24 of 45 Page ID #:24



  1 ground. It has been noticed for storing hazardous waste onsite rather than timely
  2 moving it offsite to an appropriate facility. The Santa Fe Springs Fire Department
  3 cited Electronic Chrome for disposing chrome-contaminated materials in the trash
  4 rather than properly processing the waste. The Los Angeles Department of Health &
  5 Safety issued an Order to Comply, demanding that Electronic Chrome immediately
  6 stop disposing of chrome waste directly to the bare ground.
  7         85.    An inspection by the Los Angeles County Department of Public Works
  8 found further problems. Electronic Chrome had constructed a 1,000-gallon,
  9 epoxy-coated, concrete sump, or “pit,” in the floor beneath chromium tanks to capture
 10 overflow. Overflow waste in the pit was supposed to be pumped out and treated.
 11 However, the Public Works inspector observed Electronic Chrome employees rinsing
 12 chrome parts on top of the pit. The inspector also observed that the rinse pit was filled
 13 with a brownish liquid waste three inches deep. The liquid waste appeared to be
 14 chrome waste, and the walls of the pit appeared corroded. Plaintiffs are informed and
 15 believe that the chrome waste in the pit were the result of, among other things, spills
 16 from and/or periodic overflows from the chromium tanks that Electronic Chrome
 17 failed to anticipate or otherwise mitigate against. Based upon this inspection,
 18 Electronic Chrome was issued a Notice of Non-Compliance.
 19         86.    Prior to 1976, Electronic Chrome was discharging process wastewater
 20 containing hazardous wastes, including chromic acid, directly to the main sewer line.
 21 In one day alone, Electronic Chrome discharged thousands of gallons of waste water
 22 containing significant concentrations of chromium to the sewer. And a 1986 sample
 23 showed an extremely high level of hexavalent chromium in the soil in an alley at the
 24 back of the property.
 25         87.    Not surprisingly, given these poor practices, hazardous substances,
 26 including chromium and hexavalent chromium, have been detected in soil samples
 27 taken on the Electronic Chrome Source Property. A soil sample from the back alley
 28 of the property detected chromium in the soil, and a sample from a dike leading off


                                              - 22 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 25 of 45 Page ID #:25



  1 the property contained significant concentrations of chromium and hexavalent
  2 chromium. A 2016 investigation discovered hexavalent chromium in shallow soils,
  3 with the highest concentrations near the plating tanks on the property, and various
  4 sub-slab soil vapor detections near the areas where solvents were used. Plaintiffs are
  5 informed and believe that these detections resulted from releases to the soil,
  6 throughout the years of operations, at the Electronic Chrome Source Property,
  7 including but not limited to documented spills, overflows, chronic or sudden leaks,
  8 and discharges. Because hazardous substances were deposited, stored, disposed of,
  9 placed, or otherwise came to be located at the Electronic Chrome Source Property, the
 10 Electronic Chrome Source Property is a “facility” within the meaning of Section
 11 101(9) of CERCLA, 42 U.S.C. § 9601(9).
 12         88.   Upon information and belief, the hazardous substances present in the
 13 soil at the Electronic Chrome Source Property have migrated and continue to migrate
 14 downward into the saturated zone beneath the property and have come to be located in
 15 the groundwater, resulting in contamination of the groundwater in OU-2. EPA
 16 concurs with this conclusion. In 2010, EPA completed its Remedial Investigation /
 17 Feasibility Study for OU-2 (the “OU-2 RI/FS”). The purpose of the OU-2 RI/FS was,
 18 among other things, to collect data to determine the nature and extent of the OU-2
 19 contamination. In the OU-2 RI/FS, EPA designated the Electronic Chrome Source
 20 Property as “Site G” and concludes that Site G is a potential contributor of hexavalent
 21 chromium to the OU-2 groundwater.
 22               3.     The Sunrise Source Property – 12353-12357 E. Whittier Blvd.
 23         89.   Upon information and belief, releases of hazardous substances have
 24 occurred from the property, and businesses operating thereon, located at and/or
 25 adjacent to the former address 12353-12357 E. Whittier Boulevard, Whittier,
 26 California (the “Sunrise Source Property”).
 27         90.   EPA has reached the same conclusion. As more fully alleged below, in
 28 its 2010 OU-2 RI/FS, EPA concluded, based upon the levels of TCE in the soil and


                                             - 23 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 26 of 45 Page ID #:26



  1 groundwater there, that releases at the Sunrise Source Property had contributed to the
  2 OU-2 contamination. And in 2017, Sunrise received a General Notice Letter
  3 (“GNL”) from EPA. In that letter, EPA identifies Sunrise as potentially liable under
  4 CERCLA Section 107 for the OU-2 groundwater contamination and for past and
  5 future costs to clean up that contamination.
  6         91.   Upon information and belief, the Sunrise Source Property includes the
  7 real property located at the address formerly identified as 801 W. Whittier Blvd. in
  8 Whittier, California.
  9                      a.    Source Property Ownership and Operation
 10         92.   Defendant Sunrise is the current owner of the Sunrise Source Property
 11 and has owned it since at least 1989. The property is contaminated with numerous
 12 hazardous substances that were used there by companies that currently occupy or
 13 formerly occupied the site and either neglected or refused to properly handle and
 14 dispose of those substances.
 15         93.   Since no later than the 1960s, and likely as early as 1955, numerous
 16 entities have conducted commercial and industrial operations at the Sunrise Source
 17 Property. Upon information and belief, those entities included, but are not limited to,
 18 American Cushion Co., Tropical Sun Outdoor Co., Regal Fireplace Equipment, L&N
 19 Body Repair, Tony’s Upholstery, Whittier Auto Electric, Eclipse Engineering, Ricks
 20 Auto Electric, Anthony’s Muffler Shop, Anthony’s Muffler Brakes & More, Atlas
 21 Transmission Shop, and Bills Auto Care, Crazy Joe’s Auto Care, Amer Automobile
 22 Center, and Top Bear Auto Center. As these names suggest, operations at the Sunrise
 23 Source Property consisted mostly of automobile repair and maintenance and furniture
 24 manufacturing.
 25         94.   These operations involved the use of various hazardous substances,
 26 including TCE. The automobile repair and maintenance shops used solvents to clean
 27 parts and generated substantial amounts of solvent waste. The furniture
 28 manufacturers similarly used solvents in their manufacturing processes to clean metal


                                             - 24 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 27 of 45 Page ID #:27



  1 parts in the production of outdoor furniture. Although documents suggest that
  2 workers cleaned and degreased metal parts manually, vapor degreasers were also used
  3 at the property. The solvents used in these processes included toluene and 1,1,1 TCA,
  4 but waste manifests and soil data from 1995 indicate that TCE was used in the vapor
  5 degreasers or elsewhere on the property. Permitting documents suggest that chromic
  6 acid was also used at the Sunrise Source Property.
  7         95.   Upon information and belief, the furniture manufacturers utilized a
  8 subsurface clarifier to treat wastewater generated during the manufacturing processes
  9 at the Sunrise Source Property. This clarifier would prove problematic from an
 10 environmental perspective given that clarifiers are prone to leakage, especially if
 11 constructed out of permeable materials such as concrete.
 12                      b.    Disposal and Releases of Hazardous Substances
 13         96.   The practices for handling, storing, and disposing of hazardous
 14 substances that were employed by the companies doing business at the Sunrise
 15 Source Property were far from perfect. Upon information and belief, both the
 16 furniture manufacturers and the automobile repair and maintenance shops received
 17 numerous notices of violation for failing to properly handle, store, and dispose of
 18 hazardous substances and waste containing hazardous substances. For example,
 19 Tropical Sun was issued an Order to Comply arising from poor maintenance of the
 20 paint spray booth onsite, improper use of solvents for degreasing, and the deteriorated
 21 condition of flooring in the manufacturing areas. Top Bear was issued a Notice of
 22 Violation for failing to properly maintain a hot wash tank for transmission of waste.
 23 Whittier Auto Electric was noticed in connection with its hazardous waste handling
 24 practices. Defendant Sunrise has also received notices of violation, as, for example,
 25 when it was ordered to dispose of abandoned hazardous waste, including solvent
 26 waste, stored at the Sunrise Source Property. Upon information and belief, such
 27 waste included TCE-contaminated waste.
 28


                                             - 25 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 28 of 45 Page ID #:28



  1         97.    Inspections discovered other poor maintenance practices. Significant
  2 amounts of sludge were observed in tanks used at the property, as well as on the
  3 subfloor beneath those tanks. A vapor degreaser used at the site for decades to clean
  4 metal parts with solvent vapors was observed to be in very poor condition. The
  5 furniture manufacturing plant had fallen into such disrepair that ceiling tiles were
  6 falling down and there were large holes in the floor. Tests conducted on the clarifier
  7 that was used by the automobile repair and maintenance shops indicated a multitude
  8 of chemicals of concern, including solvents. Upon information and belief, those
  9 solvents included TCE.
 10         98.    These poor practices resulted in hazardous substances and waste being
 11 spilled, leaked, discharged, and disposed of at the Sunrise Source Property. TCE has
 12 been detected in the soil at the Sunrise Source Property at the former location of the
 13 clarifier. However, concentration levels of TCE detected at the property suggest that
 14 the clarifier was not the only source of TCE releases to the environment; additional
 15 sources are strongly suspected. There is extensive evidence of TCE soil
 16 contamination in the area around the dip tank/degreaser and the paint spray booth at
 17 the furniture plant.
 18         99.    Testing done in the mid-1990s indicated high concentrations of TCE
 19 found in the soil that increased with depth. Such a pattern is indicative of releases that
 20 occurred in the past and that have been migrating through the soil column over the
 21 decades. Chromium has also been detected in a boring sample. Because hazardous
 22 substances were deposited, stored, disposed of, placed, or otherwise came to be
 23 located at the Sunrise Source Property, the Sunrise Source Property is a “facility”
 24 within the meaning of Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).
 25         100. The hazardous substances discharged to the surface and subsurface soils
 26 at the Sunrise Source Property have migrated downward into the OU-2 groundwater
 27 and have commingled with contaminants from other sources. Investigations have
 28 revealed a TCE groundwater plume with the highest concentrations of TCE detected


                                               - 26 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 29 of 45 Page ID #:29



  1 in the area surrounding the dip tank/degreaser, paint spray booth, and in the
  2 downgradient direction for approximately 1,000 feet before beginning to taper off.
  3         101. Contamination at the Sunrise Property has not been remediated and
  4 continues to present a risk to the environment. As recently as 2014, Defendant
  5 Sunrise entered into a Voluntary Cleanup Agreement with the California Department
  6 of Toxic Substances Control (“DTSC”). Under that agreement, DTSC will provide
  7 oversight of the investigation and possible remediation of releases and threatened
  8 releases of hazardous substances, including TCE and PCE, at the Sunrise Source
  9 Property.
 10         102. EPA has similarly concluded that the Sunrise Source Property remains a
 11 problem that must be addressed. In its 2010 OU-2 RI/FS, EPA identified a TCE
 12 source area at Whittier Blvd., referred to in the RI/FS as the “TCE Source Area,” that
 13 is located in the general vicinity of the Sunrise Source Property. The TCE Source
 14 Area was included in the OU-2 RI/FS as a potential source of the OU-2 groundwater
 15 contamination because TCE has been detected in soil samples ranging from 9 µg/kg
 16 to 170 µg/kg, and TCE has been detected in higher concentrations in groundwater
 17 downgradient of the TCE Source Area than upgradient, with maximum
 18 concentrations being 2,700 µg/L.
 19               4.    The Mid-West Source Property – 8623 Dice Road
 20         103. Upon information and belief, releases of hazardous substances have
 21 occurred from the property located at and/or adjacent to 8623 Dice Road, Santa Fe
 22 Springs, California and businesses operating thereon (the “Mid-West Source
 23 Property”) including releases of hazardous substances during the time that Mid-West
 24 conducted operations at that property.
 25                     a.     Source Property Ownership and Operation
 26         104. In or around 1961, Mid-West began operating a manufacturing facility
 27 for bolts and wire fasteners at the Mid-West Source Property and continues to operate
 28 at that property today. The bolts and fasteners are produced by forming steel wire,


                                             - 27 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 30 of 45 Page ID #:30



  1 and the manufacturing operations or processes include forming, threading, parts
  2 washing, plating, including zinc plating, and other metal working operations. In or
  3 around 1964, Mid-West acquired title to the Mid-West Source Property. It remains
  4 the owner today.
  5         105.   Over the years, operations at the Mid-West Source Property involved
  6 the use of various hazardous substances, including chromic acid and chromate
  7 solution, both of which contain hexavalent chromium. These operations generated a
  8 significant amount of waste. For example, in the mid-1980s, Mid-West was
  9 generating 10,000 gallons per day of wastewater. The rate of discharge during the
 10 1970s was substantially similar, topping 8,000 gallons per day. Upon information and
 11 belief, prior to 1972, all wastes generated at the Mid-West Source Property were
 12 discharged to the sewer rather than transported offsite for proper disposal.
 13         106. Wastewater and washdown from the plating area was processed onsite in
 14 subsurface, concrete clarifiers ranging in size from 675 to 1,200-gallons. Concrete,
 15 underground, clarifiers, like those used at the Mid-West Source Property, have long
 16 been considered sources of environmental contamination given the porous nature of
 17 concrete. Moreover, some of the piping leading to and from the clarifiers at the
 18 property were made of permeable materials, significantly increasing the likelihood
 19 that hazardous waste passing through the piping system and the clarifiers would leak
 20 into the surrounding soils.
 21         107. Ultimately, the wastewater, including wastewater containing chromic
 22 acid, was processed and discharged into the sewer. This practice presented yet
 23 another opportunity for hazardous waste, including chromium, to be released into the
 24 environment. Sewer lines of the vintage that were, and may still be, present at the
 25 Mid-West Source Property were frequently constructed from permeable materials,
 26 including vitrified clay and concrete. Such sewers are invariably subject to leakage
 27 and releases of their hazardous contents to the surrounding soils.
 28


                                             - 28 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 31 of 45 Page ID #:31



  1                      b.    Disposal and Releases of Hazardous Substances
  2         108. Like other Defendants in this matter, Mid-West’s practices in handling
  3 hazardous substances and waste at the Mid-West Source Property have attracted the
  4 attention of various governmental agencies. It received a Notice of Violation and
  5 Order to Comply relating to its waste disposal practices, and these practices have
  6 resulted in hazardous substances and hazardous waste being spilled, leaked,
  7 discharged, and disposed of at the Mid-West Source Property.
  8         109. Upon information and belief, in the early 1980s, employees of Mid-West
  9 dumped hazardous waste onto the bare ground along railroad tracks and a
 10 right-of-way on or near the Mid-West Source Property. The waste migrated offsite to
 11 a culvert, underneath the railroad tracks, and into a pond. A black substance was later
 12 observed in the culvert, and the soil along the railroad tracks was discolored.
 13         110. Inspections in the early 1980s noted evidence of dumping of hazardous
 14 substances onto the ground. A ditch along the western side of the property was filled
 15 with oily liquids and sludge; vegetation running alongside or near the ditch was
 16 discolored with a whitish-gray powder. Solid waste debris drainage discharged into a
 17 receiving pond at the property, and soil near the parking area at the property was
 18 discolored with a dark, oily substance. Inspectors also observed an area of liquid
 19 pooling beyond the railroad tracks.
 20         111. Mid-West was found to be discharging water from a rolling machine that
 21 contained oil. The culvert was covered with concrete for approximately 25 yards and
 22 contained up to one-half inch of oily sludge. Mid-West was informed that the
 23 discharge was prohibited and that the rolling machine had to be moved or modified to
 24 discharge into the existing interceptor, and the oil in the culvert was to be removed.
 25 The oil and deposits were located on the western border of the site along the railroad
 26 spur along the property.
 27
 28


                                             - 29 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 32 of 45 Page ID #:32



  1         112. There was also a cyanide spill due to the fire tube in the cyanide tank
  2 springing a leak. Approximately 30-40 gallons of cyanide spilled into the bermed
  3 area.
  4         113. Upon information and belief, the hazardous substances and waste
  5 spilled, leaked, discharged, and disposed of at the Mid-West Source Property
  6 included PCE, carbon tetrachloride, 1,4-dioxane, and aluminum. Because hazardous
  7 substances were deposited, stored, disposed of, placed, or otherwise came to be
  8 located at the Mid-West Source Property, the Mid-West Source Property is a
  9 “facility” within the meaning of Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).
 10         114. Upon information and belief, the hazardous substances present in the
 11 surface and subsurface soils at the Mid-West Source Property have migrated, and
 12 continue to migrate, downward into the saturated zone beneath the property and have
 13 come to be located in the OU-2 groundwater.
 14         115. EPA reached this same conclusion. In the 2010 OU-2 RI/FS, EPA
 15 designated the Mid-West Source Property as “Site F” and concluded that Site F is a
 16 potential contributor of PCE, carbon tetrachloride, and 1,4-dioxane to the OU-2
 17 groundwater. Groundwater samples taken from wells located downgradient of the
 18 Mid-West Source Property contain higher concentrations of PCE, carbon
 19 tetrachloride, and 1,4-dioxane than were detected in wells located upgradient of the
 20 property. The same holds true for downgradient versus upgradient concentrations of
 21 certain heavy metals in the groundwater. Based on this information, EPA considers
 22 Site F to be a possible contributor of the heavy metals aluminum, manganese, arsenic,
 23 and vanadium to OU-2 groundwater.
 24               5.    The Santa Fe Rubber Source Property – 12306 E. Washington
 25                     Blvd.
 26         116. Upon information and belief, releases of hazardous substances have
 27 occurred from the property located at and/or adjacent to 12306 E. Washington
 28 Boulevard, Whittier, California and businesses operating thereon (the “Santa Fe


                                             - 30 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 33 of 45 Page ID #:33



  1 Rubber Source Property”) including releases of hazardous substances during the time
  2 that Santa Fe Rubber conducted operations at that property.
  3                        a.   Source Property Ownership and Operation
  4         117. Since 1970, Santa Fe Rubber has operated as a custom molder of rubber
  5 parts at the Santa Fe Rubber Source Property.
  6         118. Upon information and belief, hazardous substances were disposed of at
  7 the Santa Fe Rubber Source Property and released into the environment since at least
  8 1970.
  9         119. The use of solvents, such as TCE, in the rubber industry is well
 10 documented, and Santa Fe Rubber has stored and used significant quantities of
 11 chlorinated solvents in its manufacturing process at the Santa Fe Rubber Source
 12 Property. Upon information and belief, such use began in the 1970s and continued
 13 until at least 2004.
 14                        b.   Disposal and Releases of Hazardous Substances
 15         120. Santa Fe Rubber’s manufacture of rubber parts created significant
 16 quantities of waste, including waste containing solvents such as TCE and
 17 1,1,1,-trichloroethane. Upon information and belief, Santa Fe Rubber has stored its
 18 waste, including waste TCE and waste containing TCE and 1,1,1,-trichloroethane,
 19 outdoors, on the ground, in one or more containers at the rear of the Santa Fe Rubber
 20 Source Property where it was exposed to the weather, moisture, direct sunlight, and
 21 other conditions that could cause, and accelerate, the deterioration of those containers
 22 and release the waste to the ground. Santa Fe Rubber has reported that, between 1970
 23 and 2010, the Santa Fe Rubber Source Property did not have a stormwater drainage
 24 system that might prevent hazardous substances and hazardous waste which had
 25 spilled, leaked, or escaped from tanks or containers from being carried with the storm
 26 water to unpaved, or poorly paved, areas at or near the property and onto the soil.
 27         121. Upon information and belief, Santa Fe Rubber has not taken appropriate
 28 measures at the Santa Fe Rubber Source Property to ensure the safe use, handling, and


                                              - 31 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 34 of 45 Page ID #:34



  1 storage of hazardous substances and waste containing hazardous substances such as
  2 TCE and 1,1,1,-trichloroethane. As a result of these poor practices throughout the
  3 years of Santa Fe Rubber’s operations, hazardous substances have leaked, spilled,
  4 were disposed of and/or were discharged to the ground at the Santa Fe Rubber Source
  5 Property and contaminated the surface and subsurface soils at that property. Because
  6 hazardous substances and waste containing hazardous substances were deposited,
  7 stored, disposed of, placed, or otherwise came to be located at the Santa Fe Rubber
  8 Source Property, the Santa Fe Rubber Source Property is a “facility” within the
  9 meaning of Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).
 10         122. Upon information and belief, the releases and disposals of hazardous
 11 substances at the Santa Fe Rubber Source Property as a result of Santa Fe Rubber’s
 12 operations have migrated downward, through the soils and into OU-2 and away from
 13 the Santa Fe Rubber Source Property. Groundwater monitoring data collected by
 14 EPA from wells situated upgradient and downgradient of the Santa Fe Rubber Source
 15 Property supports this conclusion. Concentrations of hazardous substances, such as
 16 TCE, detected in wells situated upgradient of the property are lower than
 17 concentrations of hazardous substances, including TCE, detected in wells situated
 18 downgradient of the property, a telltale sign that the Santa Fe Rubber Source Property
 19 is contributing source of chlorinated solvents contamination in OU-2.
 20               6.    The Halliburton Source Property – 12310, 12314, and 12320
 21                     South Bloomfield Avenue
 22         123. Upon information and belief, releases of hazardous substances have
 23 occurred from the property located at and/or adjacent to 12310, 12314, and 12320
 24 South Bloomfield Ave, Santa Fe Springs, California and businesses operating thereon
 25 (the “Halliburton Source Property”).
 26                     a.     Source Property Ownership and Operation
 27         124. Halliburton, Otis Engineering Corp., and Welex, all subsidiaries of
 28 Halliburton have operated at the Halliburton Source Property. Those entities engaged


                                             - 32 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 35 of 45 Page ID #:35



  1 in various industrial activities at the Halliburton Source Property, including, but not
  2 limited to, the manufacture and maintenance of oil rigging and oil pumping and
  3 recovery systems. Halliburton began conducting industrial operations at the
  4 Halliburton Source Property in the 1940s, when the property operated as an oil field
  5 services facility. By the 1950s, operations included pipe fabrication and welding and
  6 bending of steel pipe.
  7         125. Upon information and belief industrial operations conducted by
  8 Halliburton involved the use, handling, storage, and disposal of hazardous substances,
  9 including PCE and/or TCE and other solvents, and the handling, storage, and disposal
 10 of waste containing hazardous substances. Solvents were used to clean parts and
 11 equipment, and other hazardous substances, including 1,1,1-TCA, 1,4-dioxane, zinc
 12 chromate, and chlorinated solvents, were used and stored at the Halliburton Source
 13 Property.
 14         126. Industrial activities at the Halliburton Source Property created
 15 significant quantities of waste, including thousands of gallons of waste each month
 16 which contained carbon, oil, and non-combustible solvents. These wastes were
 17 generated from various activities, including parts and tool washing as well as
 18 wastewater from a truck wash area. One report from the 1970s indicated that
 19 Halliburton was generating 16,000 gallons of liquid waste every month.
 20         127. Operations at the Halliburton Source Property throughout the years has
 21 involved various equipment and activities commonly associated with releases, and
 22 threatened releases, of hazardous substances into the environment. Halliburton made
 23 use of a concrete clarifier at the Halliburton Source Property to process waste material
 24 and waste water generated from cleaning service equipment. Given that concrete is
 25 inherently porous, concrete clarifiers are well-known sources of releases of their
 26 hazardous contents into the ground.
 27         128. Floor canals and concrete holding pits were utilized to capture excess
 28 chemicals and discharges of chemicals and hazardous substances at the transportation


                                              - 33 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 36 of 45 Page ID #:36



  1 docks where such substances were loaded and unloaded. Sumps, another well-known
  2 source of environmental contamination, were also used at the property.
  3                      b.    Disposal and Releases of Hazardous Substances
  4         129. From the 1970s to the 1990s, Halliburton received numerous notices of
  5 violation and complaints for its poor practices in the use, handling, storage, and
  6 disposal of hazardous substances, and waste containing hazardous substances. In
  7 1971, for example, the Los Angeles Department of County Engineers issued a Notice
  8 of Violation and Order to Comply because oil and solvent had been discharged to the
  9 ground at the property, or on a neighboring property, from the parts washing area.
 10 The Los Angeles County Sanitation District also issued a Notice of Violation to
 11 Halliburton, noting that the onsite industrial wastewater pretreatment system and
 12 devices were not in good working order. Halliburton also received an Order to
 13 Comply to discontinue certain of its disposal and storage practices involving solvents.
 14         130. As a result of these poor practices, hazardous substances have leaked,
 15 spilled, were disposed of and/or were discharged to the ground at the Halliburton
 16 Source Property and contaminated the surface and subsurface soils at that property.
 17 In the 1980s, for example, a solvent holding tank overflowed and released solvent
 18 onto uncovered soil on the property. Pipe fabrication, welding, and bending
 19 operations involved the use of a sump to process cooling water which was then
 20 supposed to be pumped into a tank for repurposing; Halliburton, however, simply
 21 released the excess cooling water onto the ground. Waste water from the parts
 22 washing area was discharged to the ground and washed out and drained to the street.
 23         131. Los Angeles County inspectors found several areas where oily waste
 24 material had been spilled on the property and had migrated offsite and where oily
 25 solvent material had been spilled directly onto the ground. Other inspections revealed
 26 200 55-gallon drums of oil, solvents, and other wastes stored onsite, but dozens of
 27 these drums, containing xylene, diesel fuel, oils, solvents, and glycol esters, were in
 28 such poor condition that they were literally falling apart. Numerous other containers


                                              - 34 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 37 of 45 Page ID #:37



  1 containing hazardous substances, including solvents, were found to be in deteriorated
  2 condition, and a compressor pump was leaking fuel onto the ground. During an
  3 inspection in 1998, inspectors observed workers removing contaminated soil at the
  4 Halliburton Source Property from tank locations and a sewer drain pipe. In fact, the
  5 contamination at the Halliburton Source Property is so extensive, that in 1999,
  6 approximately 7,000 tons of non-hazardous, contaminated soil and 224 tons of
  7 hazardous waste soils were excavated from the Halliburton Source Property.
  8         132. Hazardous substances, including TCE, PCE, cis-1,2-DCE and toluene
  9 have been detected in soil samples taken on the Halliburton Source Property.
 10 Because hazardous substances were deposited, stored, disposed of, placed, or
 11 otherwise came to be located at the Halliburton Source Property, the Halliburton
 12 Source Property is a “facility” within the meaning of Section 101(9) of CERCLA, 42
 13 U.S.C. § 9601(9).
 14         133. Upon information and belief, the hazardous substances present in the
 15 soil at the Halliburton Source Property have migrated and continue to migrate
 16 downward into the saturated zone beneath the property and have come to be located in
 17 the groundwater, resulting in contamination of the groundwater in OU-2.
 18 Hydropunch samples from borings at the property have detected various
 19 concentrations of hazardous substances, including TCE, 1,2-DCA, cis-1,2-DCE,
 20 benzene, and toluene. The Regional Water Quality Control Board – Los Angeles has
 21 determined that the former chemical use and/or disposal activities at the Halliburton
 22 Source Property has impacted groundwater underneath the property.
 23               7.    The Duncan Source Property – 12110 Clark Street
 24         134. Upon information and belief, releases of hazardous substances have
 25 occurred from the property located at and/or adjacent to 12110 Clark Street, Santa Fe
 26 Springs, California and businesses operating thereon (the “Duncan Source Property”)
 27 including releases of hazardous substances during the time that Duncan conducted
 28 operations at that property.


                                             - 35 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 38 of 45 Page ID #:38



  1                      a.    Source Property Ownership and Operation
  2         135. Since 1993, Duncan has operated a machine shop for precision metal
  3 parts at the Duncan Source Property. Upon information and belief, operations at
  4 Duncan involved metal cutting, milling, drilling, grinding, and metal parts washing.
  5 Machine shops, like Duncan, are well understood as risks to the environment absent
  6 strict compliance with appropriate practices for the handling of hazardous substances
  7 involved in the manufacturing process.
  8         136. Significant quantities of hazardous substances, including PCE, were
  9 stored, used, or were otherwise present at the Duncan Source Property. Upon
 10 information and belief, industrial activities at the Duncan Source Property created
 11 significant quantities of waste, including PCE waste and waste containing PCE.
 12         137. Operations at the Duncan Source Property involved various equipment
 13 and activities commonly associated with releases, and threatened releases, of
 14 hazardous substances into the environment. For example, at least one chlorinated
 15 solvent vapor degreaser has been used at the Duncan Source Property. Vapor
 16 degreasers can release solvents to the environment in several ways and have a
 17 documented track record of causing groundwater contamination.
 18                      b.    Disposal and Releases of Hazardous Substances
 19         138. Duncan has been cited for its poor practices in the use, handling, storage,
 20 and disposal of hazardous substances, and waste containing hazardous substances. In
 21 May 2000, for example, the Santa Fe Springs Fire Department issued a notice of
 22 violation to Duncan in connection with its hazardous substances and waste practices.
 23 Duncan was required to implement measures to ensure proper storage of waste,
 24 prevent leaks from waste storage containers, and provide containment for hazardous
 25 substances maintained in an outside storage area.
 26         139. Upon information and belief, hazardous substances have leaked, spilled,
 27 were disposed of and/or were discharged to the ground at the Duncan Source Property
 28 as a result of Duncan’s poor waste handling practices and those hazardous substances


                                             - 36 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 39 of 45 Page ID #:39



  1 have contaminated the surface and subsurface soils at that property. Because
  2 hazardous substances were deposited, stored, disposed of, placed, or otherwise came
  3 to be located at the Duncan Source Property, the Duncan Source Property is a
  4 “facility” within the meaning of Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).
  5         140. Upon information and belief, the releases and disposals of hazardous
  6 substances at the Duncan Source Property, as a result of Duncan’s operations, have
  7 migrated downward, through the soils and into OU-2 and away from the Duncan
  8 Source Property. Groundwater monitoring data collected by other entities in the
  9 vicinity of the Duncan Source Property suggest that the property is a source of PCE
 10 contamination in the OU-2 groundwater.
 11               8.     The Omega Chemical Source Property – 12504 and 12512
 12                      Whittier Boulevard
 13         141. Releases of hazardous substances have occurred from the Omega
 14 Chemical property, located at 12504 and 12512 Whittier Boulevard, Whittier,
 15 California (the “Omega Chemical Source Property”) including releases of hazardous
 16 substances during the time that Dennis O’Meara and Omega Chemical conducted
 17 operations there.
 18                      a.    Source Property Operation and Ownership
 19         142. From 1974 to 1995, Omega Chemical conducted chemical treatment
 20 operations on the property, including the storage, consolidation, and treatment of
 21 commercial and industrial wastes, primarily solvent and refrigerant waste. Described
 22 by EPA as a refrigerant and solvent recycling and treatment facility, chemicals were
 23 sent to Omega Chemical for proper processing. Drums and bulk loads of waste
 24 solvents, including but not limited to PCE and TCE, and other chemicals from various
 25 industrial activities were treated, stored, disposed of, and/or processed at the Omega
 26 Chemical Source Property.
 27         143. Defendant Dennis O’Meara, the president, chief executive officer of
 28 Omega Chemical, holds himself out as an expert with years of experience in the


                                             - 37 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 40 of 45 Page ID #:40



  1 handling and manufacture of hazardous substances and the processing of industrial
  2 waste, describing himself as having developed, built, and marketed an electronic
  3 grade line of chemicals and solvents to the electronics industries and an “innovator of
  4 recycling special chemical industrial waste back to the original material
  5 specifications.”
  6         144. As president, chief executive officer, and the person responsible for the
  7 day-to-day management of, and decision-making concerning, the handling, storage,
  8 processing, and disposal of hazardous substances and waste by Omega Chemical,
  9 Dennis O’Meara had the authority to control, and exercised actual control over, all
 10 aspects of the industrial operations of Omega Chemical, including the processing of
 11 hazardous substances and the disposal of those substances and waste at the property.
 12         145. During the time that Omega Chemical operated at the Omega Chemical
 13 Source Property, Dennis O’Meara had personal knowledge of the manner in which
 14 the chemicals sent to Omega Chemical were handled, processed, stored, and/or
 15 disposed of, and the types and volumes of the chemicals sent to the property. Once
 16 delivered to the property, those chemicals were wholly within the control and
 17 possession of Dennis O’Meara, as he maintained the exclusive authority to decide,
 18 and did decide, how those chemicals were handled, processed, stored, and/or disposed
 19 of and whether those chemicals would remain on the property at all.
 20         146. Upon information and belief, Omega Chemical employees were not
 21 permitted to modify, or deviate from, the established practices, protocols, and
 22 operational procedures for the handling, storage, processing and/or disposal of
 23 hazardous substances and waste without Dennis O’Meara’s knowledge and consent.
 24 Plaintiffs are informed and believe that Dennis O’Meara directly supervised many of
 25 the chemical-processing, storage and disposal operations performed by Omega
 26 Chemical employees and may have even actively participated in some of them.
 27 Plaintiffs are further informed and believe that Dennis O’Meara, at all times relevant
 28 herein, had personal knowledge of the maintenance, repair, and replacement histories


                                             - 38 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 41 of 45 Page ID #:41



  1 of the equipment, machinery, and infrastructure involved in the processing of
  2 chemicals by Omega Chemical, and that the maintenance, repair, and replacement of
  3 that equipment, machinery, and infrastructure occurred only with the knowledge,
  4 consent, and at the direction of, Dennis O’Meara.
  5         147. Upon information and belief, Dennis O’Meara observed spills, leaks,
  6 and/or discharges of chemicals to the ground at the property, and/or received reports
  7 from Omega Chemical employees concerning such spills, leaks, and/or discharges,
  8 but he did not take, nor direct Omega Chemical employees to take, sufficient steps to
  9 prevent, mitigate, and/or remediate the contamination. Plaintiffs are informed and
 10 believe that Dennis O’Meara was aware of numerous drums of unprocessed
 11 hazardous waste present at the property and drums in various stages of deterioration,
 12 many of which were corroded and leaking substances that were migrating to other
 13 portions of the Omega Source Property, but he did not take, nor direct Omega
 14 Chemical employees to take, sufficient steps to prevent, mitigate, and/or remediate
 15 the contamination.
 16         148. Dennis O’Meara was also well aware of the investigations and
 17 inspections conducted by various governmental entities at the Omega Chemical
 18 Source Property. He was also aware of the violations of safety practices observed by
 19 those governmental entities and the measures those entities ordered Omega Chemical
 20 to take to ensure the safe handling, storage, processing, and disposal of hazardous
 21 substances and waste by Omega Chemical.
 22         149. Dennis O’Meara knew, or should have known, that the sloppy, careless,
 23 neglectful, and recklessly indifferent manner in which Omega Chemical employees
 24 handled, stored, processed, and/or disposed of hazardous substances and waste at the
 25 Omega Chemical Source Property could, and in fact did, result in the release of
 26 hazardous substances into the soil and groundwater at that property. Despite this,
 27 Dennis O’Meara failed to take adequate steps over the years to prevent or otherwise
 28 mitigate those releases of hazardous substances into the environment.


                                             - 39 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 42 of 45 Page ID #:42



  1         150. In 1987, Omega Chemical purchased the Omega Chemical Source
  2 Property. Defendant Vanowen Holdings LLC purchased the Omega Chemical
  3 Source Property in 2003 and remains the owner today.
  4                     b.     Disposal and Releases of Hazardous Substances
  5         151. Significant quantities of hazardous substances were stored or were
  6 otherwise present in hazardous waste and hazardous substances sent to the Omega
  7 Chemical Property for processing. According to EPA, there have been numerous
  8 instances of releases of hazardous substances, including PCE and TCE at the Omega
  9 Chemical Source Property. Between 1984 and 1988, Omega Chemical received
 10 numerous Notices of Violation from the Los Angeles County Department of Health
 11 Services, but to no avail. Several years later, assessments conducted by EPA at the
 12 Omega Chemical Source Property revealed numerous drums of unprocessed
 13 hazardous waste present at the property and drums in various stages of deterioration,
 14 many of which were corroded and leaking substances that were migrating to other
 15 portions of the Omega Source Property.
 16         152. These spills and leaks of various chemicals, as well as other releases of
 17 hazardous substances, at the Omega Chemical Source Property have resulted in soil
 18 and groundwater contaminated with chlorinated and non-chlorinated solvents,
 19 including PCE and TCE. Because hazardous substances were deposited, stored,
 20 disposed of, placed, or otherwise came to be located at the Omega Chemical Source
 21 Property, the Omega Chemical Source Property is a “facility” within the meaning of
 22 Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).
 23         153. Contaminants from the Omega Chemical Property are reported to have
 24 migrated offsite in the same general direction as the groundwater flow. EPA has
 25 concluded that VOCs, such as PCE and TCE, are in soil and groundwater at the
 26 Omega Chemical Property and have also migrated into OU-2 and away from the
 27 Omega Chemical Property and have commingled with contaminants resulting from
 28 releases of hazardous substances at other source areas, including but not limited to


                                             - 40 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 43 of 45 Page ID #:43



  1 Defendants’ Source Properties.
  2         154. Remedial efforts are ongoing to address the contamination in the soils,
  3 subsurface soils, and groundwater at and underneath the Omega Chemical Source
  4 Property. Omega Chemical and Dennis O’Meara have not paid or contributed to any
  5 costs to remediate or address the contamination in OU-2.
  6                            FIRST CLAIM FOR RELIEF
  7                            Contribution Under CERCLA
  8                                  Against All Defendants
  9         155. Plaintiffs incorporate and re-allege Paragraphs 1 through 155 above, as
 10 though fully set forth herein.
 11         156. Each Defendant is a “person” within the meaning of Section 101(21) of
 12 CERCLA, 42 U.S.C. § 9601(21).
 13         157. Upon information and belief, each Defendant is a covered person within
 14 the meaning of one or more of Section 107(a)(1), (2), (3), or (4), 42 U.S.C.
 15 § 9607(a)(1)-(4).
 16         158. Upon information and belief, each Defendant Source Property is a
 17 “facility” within the meaning of Section 101(9) of CERCLA, 42 U.S.C. § 9601(9).
 18 Further, each Source Property is part of a larger CERCLA “facility,” the groundwater
 19 contamination in OU-2 as defined under the OU-2 Consent Decree, in that releases of
 20 hazardous substances from each such Source Property has commingled with
 21 chemicals released at other locations.
 22         159. Upon information and belief, releases and/or threatened releases of
 23 hazardous substances into the environment have occurred, and in many cases are still
 24 occurring, at each Source Property within the meaning of Section 101(22) of
 25 CERCLA, 42 U.S.C. § 9602(22).
 26         160. Plaintiffs have entered into the OU-2 Consent Decree with the United
 27 States and the California Department of Toxic Substances Control memorializing a
 28


                                             - 41 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 44 of 45 Page ID #:44



  1 settlement under which Plaintiffs have resolved certain of their liability for the OU-2
  2 groundwater contamination.
  3         161. The OU-2 Consent Decree was lodged by the United States in Abex, and
  4 on March 31, 2017, the court presiding over the Abex action, the Hon. George H. Wu,
  5 entered an order approving the OU-2 Consent Decree.
  6         162. The costs for which Plaintiffs are liable under the OU-2 Consent Decree
  7 constitute necessary costs of response incurred in a manner consistent with the NCP
  8 under 42 U.S.C. § 9607(a)(4)(B) to remediate hazardous substances. These costs,
  9 which include but are not limited to millions of dollars that Plaintiffs have already
 10 expended to address the contamination contributed to OU-2 by Defendants, represent
 11 more than Plaintiffs’ allocable share of costs related to their releases or disposal of
 12 hazardous substances into OU-2.
 13         163. Plaintiffs are entitled to contribution from all Defendants under Section
 14 113(f) of CERCLA, 42 U.S.C. §§ 9613(f), for those Defendants’ respective equitable
 15 shares of all costs and damages incurred by Plaintiffs that exceed Plaintiffs’ equitable
 16 share of the costs for which Plaintiffs are liable under the OU-2 Consent Decree.
 17         164. Notice of this action is being provided to the Administrator of the
 18 Environmental Protection Agency and the United States Attorney General, pursuant
 19 to 42 U.S.C. § 9613(l).
 20                            SECOND CLAIM FOR RELIEF
 21         Declaratory Judgment Under Federal Law – Against All Defendants
 22         165. Plaintiffs incorporate and re-allege Paragraphs 1 through 165 above, as
 23 though fully set forth herein.
 24         166. An actual and substantial controversy has arisen between Plaintiffs and
 25 Defendants regarding their respective rights and obligations for the response costs
 26 that have been incurred and the response costs that will be incurred to respond to the
 27 releases of contaminants from the Source Property facilities.
 28         167. Pursuant to the Federal Declaratory Judgments Act, 28 U.S.C. § 2201,


                                              - 42 -
Case 2:20-cv-02586-GW-E Document 1 Filed 03/18/20 Page 45 of 45 Page ID #:45



  1 and CERCLA § 113(g)(2), Plaintiffs are entitled to a declaratory judgment holding
  2 Defendants liable under Section 113(f) of CERCLA, 42 U.S.C. § 9613(f), for
  3 contribution for those Defendants’ respective equitable shares of all costs and
  4 damages incurred by Plaintiffs.
  5                                 PRAYER FOR RELIEF
  6         WHEREFORE, Plaintiffs demand judgment in its favor and against
  7 Defendants, to the extent authorized by law, as follows:
  8         (1)    ON THE FIRST CLAIM FOR RELIEF, for contribution for all costs and
  9 damages incurred by Plaintiffs, including pre-judgment interest thereon as allowed by
 10 law, that exceed Plaintiffs’ equitable share of the costs for which Plaintiffs are liable
 11 under the OU-2 Consent Decree;
 12         (2)    ON THE SECOND CLAIM FOR RELIEF, for a judicial declaration that
 13 Defendants are liable for their respective equitable shares of all costs and damages
 14 incurred by Plaintiffs, including pre-judgment interest thereon as allowed by law, that
 15 exceed Plaintiffs’ equitable share of the costs for which Plaintiffs are liable under the
 16 OU-2 Consent Decree;
 17          (3)   AS TO ALL CLAIMS FOR RELIEF, for all costs, fees, and expenses
 18 incurred in this action, to the extent provided for by law;
 19         (4)    AS TO ALL CLAIMS FOR RELIEF, for such other and further relief as
 20 the Court may deem just and proper.
 21
      DATED: March 18, 2020                   LATHROP GPM LLP
 22
 23
                                              By: /s/ Nancy Sher Cohen
 24
                                              Attorneys for Plaintiffs
 25
 26
 27
 28


                                              - 43 -
